Opinion by
Mr. Justice Sterrett:
Exceptions having been filed by creditors and others to tne account of Benjamin B. Trexler, administrator of the estate of Nathan Trexler, deceased, an auditor was appointed by the orphans’ court to pass upon the same, restate the account, if necessary, and distribute the balance. The duty of the auditor under this appointment was twofold: (1) To ascertain the correct balance due by accountant; and (2) to distribute the same among the parties entitled thereto. It is only as to the former branch of his duty that any question arises on this appeal. As to the parties who are entitled to participate in the distribution of the balance that may be found due by the accountant, there appears to be no controversy.
One of the exceptions, and the only one involved in this contention, was that accountant should be charged with the proceeds of the Leibensperger mortgages, one for $3,780 and the other for $709.50, both of which were assigned by the intestate to his son, the accountant, and collected by him.
It was alleged by exceptants that the mortgages were assigned solely for the purpose of collection, with the distinct understanding that if accountant succeeded in collecting them in his father’s lifetime, the proceeds should be paid to him; if not, they should be accounted for as assets of his estate. It is conceded that accountant collected the debts secured by the mortgages, and has since died without having accounted for the proceeds. The burden, of course, was on the exceptants to show that the assignment was not intended to invest accountant with the absolute ownership, or title to the mortgages in his own right, but only in trust for the purpose stated.
Accountant’s mother and sister, having first assigned their respective interests in the estate and executed releases to the administrator de bonis non, were called by exceptants and testified *340in relation to the assignment of tlie mortgages and the purpose for which it was made. On their testimony in connection with that of other witnesses, the learned auditor found in'favor of exceptants, and accordingly surcharged accountant with the proceeds of the mortgages and interest, amounting in all to $5,-347.35, ascertained the balance due by him, and distributed the same. The orphans’ court, however, held that accountant being dead at the time of hearing before the auditor, his mother and sister were incompetent to testify that the assignment was executed merely for the purpose of facilitating the collection of the mortgages, and not with the view of transferring title absolutely to accountant.
We are not prepared to say there was any error in this; but, assuming for the sake of argument that the witnesses in question were competent, their testimony establishes a special trust that is not cognizable in the orphans’ court; and for that reason, if no other, there was no error in sustaining the exceptions to the auditor’s report.
As to the disposition accountant agreed to make of the mortgage money when collected, the substance of their testimony is that if Benjamin, the accountant, collected the money in his father’s lifetime, he was to pay it to him. If he collected it after his father’s death, he was to pay it to his brothers and sisters in equal shares. The exact language of Mary Trexler, as we find it on the record, is: “My father said to him, Benjamin, that if he collected the mortgages in his lifetime he would have to pay the money over to him, my father; and if he, my father, didn’t live, he would have to pay it out to his brothers and sisters. This was at the time the assignments were made; that is, my father said this in the morning, when the assignments were made in the evening of the same day. Benjamin said he would pay it over.”
The widow, Mrs. Lydia Trexler, testified as follows: “I was present when my husband assigned the mortgages to Benjamin. After the mortgages were assigned, he, Benjamin, said to me the mortgages were assigned to him for collection. He said that he, Benjamin, was to pay the money back to his brothers and sisters, and if he would collect it in his father’s lifetime, he would have to pay it to him.” The learned auditor also found as a fact that the assignor of the mortgages intended to create a trust for the benefit of his children in case the money was not collected in his lifetime.
*341It is conceded the assignor of the mortgages died before they were collected. If an alternative trust, such as was testified to by the witnesses and found by the auditor, was created, it necessarily follows that accountant held the proceeds of the mortgages, not in trust for his father’s estate nor for his father’s creditors, but in trust for his brothers and sisters. If the assignment was made for the purpose of hindering, delaying, or defrauding his creditors, they are the only parties who can assail it. His widow and heirs cannot question its validity: nor can the trustee be compelled to account in the orphans’ court until the trust is first stricken down, at the instance of the assignor’s creditors, as a fraud upon them to the extent of their respective claims. This has not been done; and we think there was no error in holding that the court had no jurisdiction of a trust created by accountant’s intestate in favor of his children.
Decree affirmed and appeal dismissed, at the costs of appellants.